DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

CMCS Informational Bulletin
DATE:

July 5, 2013

FROM:

Cindy Mann, Director
Center for Medicaid & CHIP Services (CMCS)

SUBJECT:

Medicaid Information Technology Architecture Guidance – Draft Eligibility
and Enrollment Supplement, Version 3.0

This informational bulletin announces the release of the draft Eligibility and Enrollment
Supplement to the Medicaid Information Technology Architecture (MITA) Framework, Version
3.0.
Background
The MITA is an evolving initiative of the Centers for Medicare & Medicaid Services (CMS) to
establish national guidelines for technologies and processes that improve program administration
for the State Medicaid Enterprise. A Medicaid Enterprise is made up of communities with
interest in meeting Medicaid goals. MITA fosters nationally integrated business and information
technology transformations. Collectively, each State Medicaid Enterprise shares common goals
and objectives for the outcomes of the Medicaid Program. The MITA initiative includes an
architecture framework, processes, and planning guidelines for enabling the State Medicaid
Enterprise to meet common objectives within the MITA Framework, while supporting unique
local needs.
MITA has a number of goals, including development of seamless and integrated systems that
communicate effectively through interoperability and common standards. MITA promotes
flexibility, adaptability, and rapid response to changes in programs and technology. The MITA
enterprise view supports technologies that align with Medicaid business processes and enable
coordination with public health and other partners, including human services.
CMS released the overarching MITA Framework, Version 3.0, on March 28, 2012, and issued an
informational bulletin to announce that release. This may be viewed at
http://medicaid.gov/Federal-Policy-Guidance/Downloads/CIB-03-28-12.pdf. That
informational bulletin advised we were releasing the MITA Framework without the member
eligibility and enrollment business processes and capabilities matrices. This was done because
we had released the final rule, Medicaid Program; Eligibility Changes Under the Affordable
Care Act of 2010; Final Rule (Federal Register, Vol.77, No. 75) regarding the Medicaid
Eligibility Changes under the Affordable Care Act on March 16, 2012 and we needed the
opportunity to address the specific eligibility and enrollment requirements outlined in that final

Page 2 – CMCS Informational Bulletin
rule prior to publishing eligibility and enrollment information. We have now completed a draft
of the eligibility and enrollment supplement to MITA 3.0 Part 1, Appendices C and D.
In Appendix C, under the Eligibility and Enrollment Management business area, the following
business categories were updated: Determine Member Eligibility, Enroll Member, Dis-enroll
Member, and Inquire Member Eligibility. The Determine Member Eligibility business process
includes flow diagrams to illustrate the business logic associated with the new Modified
Adjusted Gross Income (MAGI) rules. Appendix D contains the companion Business Capability
Matrix with the corresponding business capabilities. The business processes in conjunction with
the business capabilities are used to define the boundaries of activity in the Business Process
Template (BPT).
Request for Comments on the Draft
We are releasing the draft update to MITA 3.0 Part 1, Appendices C and D at
http://medicaid.gov/Medicaid-CHIP-Program-Information/By-Topics/Data-and-Systems/Dataand-Systems.html and are providing a 30-day comment period. We invite you to submit
comments on this draft to https://cmsideas.uservoice.com/forums/170691-mita-3-0-e-esupplement. CMS will schedule teleconferences with stakeholders in the near future to discuss
the MITA Framework, the MITA 3.0 Eligibility and Enrollment Supplement, and the comment
process.
After consideration of the comments, CMS will release the final version of MITA 3.0 including
the Eligibility and Enrollment Supplement.
State Self-Assessment (SS-A) Requirement
In March 2012, CMS affirmed the overarching MITA 3.0 Framework with our final rule at 42
CFR Part 433 entitled, Medicaid Program: Federal Funding for Medicaid Eligibility
Determination and Enrollment Activities, effective April 19, 2011, which provides states with
the opportunity to receive enhanced federal funding in order to improve interaction and
interoperability across the Medicaid Enterprise. The final rule requires that states complete a
State Self-Assessment (SS-A) within twelve months of release of the MITA 3.0 Framework.
The SS-A will help states determine their “as is” environment across the Medicaid Enterprise.
CMS will provide 90 percent federal financial participation for the completion of the SS-A.
At this time, MITA 3.0 Framework is considered incomplete as it is pending Member
Management business processes and corresponding business capability matrices. Therefore,
although the twelve month timeline for completion of the SS-A has not yet started, CMS
encourages states to continue developing and submitting their MITA 3.0 SS-A in compliance
with the MITA maturity levels. CMS will issue updates for the other business areas once they
are complete in subsequent releases.
We look forward to continuing our work together to improve systems development across the
Medicaid Enterprise.

Page 3 – CMCS Informational Bulletin
Should you have questions regarding MITA 3.0, or the information contained herein, please
contact Charles Lehman, Director, Division of State Systems, at 410-786-4451, or by email at
charles.lehman@cms.hhs.gov.

